AGREEMENT AND PLAN OF MERGER




THIS AGREEMENT AND PLAN OF MERGER (the “Agreement”) is made as of March 29,
2013, by and among Java Express, Inc., a Nevada corporation (“Parent”); Anew
Acquisition Corp., a Utah corporation and wholly-owned subsidiary of Parent
(“Merger Subsidiary”); and ANEW LIFE, INC., a Utah corporation (“Company”).  The
foregoing are sometimes singly referred to as a “Party” or collectively as the
“Parties.”




RECITALS:




WHEREAS, Company is engaged in the business of purchasing or otherwise acquiring
or settling notes, drafts, acceptances, open accounts receivable and other
obligations representing part or all of the sales price of insurance, life
settlements and related insurance contracts, policies and obligations (the
“Business”); and




WHEREAS, the Boards of Directors of Parent, Merger Subsidiary and Company, and
Parent, as Merger Subsidiary’s sole shareholder, and certain majority
stockholders of Company who collectively own in excess of a majority of the
outstanding voting securities of Company (“Company Majority Shareholders”), have
approved the merger of the Merger Subsidiary with and into Company (the
“Merger”) upon the terms and subject to the conditions set forth herein; and




WHEREAS, the Parties desire to execute and deliver this Agreement and all
related or necessary documentation that may be reasonably required to complete
the Merger as contemplated by the Parties under the Utah Revised Business
Corporation Act (the “Utah Act”) or otherwise (collectively, the “Transaction
Documents”);




WHEREAS, for federal income tax purposes, it is intended that the Merger will
qualify as a reorganization within the meaning of Section 368(a)(1)(A) and
(a)(2)(E) of the Internal Revenue Code of 1986, as amended (the “Code”); and




WHEREAS, the Parties desire to make certain representations, warranties and
agreements in connection with the Merger and also to prescribe various
conditions to the Merger;




NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations, warranties, covenants and agreements contained herein, the
Parties hereto agree as follows:

 

ARTICLE 1

THE MERGER; CONVERSION OF SHARES




1.1

The Merger.  Subject to the terms and conditions of this Agreement, at the
Effective Time (as defined in Section 1.2 hereof), Merger Subsidiary will be
merged with and into Company in accordance with the provisions of the Utah Act,
whereupon the separate corporate existence of Merger Subsidiary will cease, and
Company will continue as the surviving corporation (the “Surviving



--------------------------------------------------------------------------------

Corporation”).  From and after the Effective Time, the Surviving Corporation
will possess all the rights, privileges, powers and franchises and be subject to
all the restrictions, disabilities and duties of Company and Merger Subsidiary,
all as more fully described in the Utah Act.




1.2

Effective Time.  As soon as practicable after each of the conditions set forth
in Article 5 and Article 6 has been satisfied or waived, Company and Merger
Subsidiary will file, or cause to be filed, with the Department of Commerce of
the State of Utah, Articles of Merger for the Merger, which Articles will be in
the form required by and executed in accordance with the applicable provisions
of the Utah Act.  The Merger will become effective at the time such filing is
made, or if agreed otherwise by the Parties, such later time or date as may be
set forth in the Articles of Merger (the “Effective Time”).




1.3

Closing.  Unless this Agreement has been terminated and the transactions
contemplated herein have been abandoned pursuant to Article 7 hereof, the
closing of the Merger (the “Closing”) will take place at a time and on a date
(the “Closing Date”) to be specified by the Parties, which will be no later than
March 29, 2013 (the “Termination Date”), subject, however, to the satisfaction
or waiver of all of the conditions provided for in Articles 5 and 6 hereof by
such date.  The Closing will be held at the offices of Leonard W. Burningham,
Esq., 455 East 500 South, Suite 205, Salt Lake City, Utah, or at such other
place as the Parties may agree, at which time and place the Transaction
Documents necessary or appropriate to effect the Merger and the transactions
contemplated herein will be exchanged by the Parties.  Except as otherwise
provided herein, all actions taken at the Closing will be deemed to be taken
simultaneously.




1.4

Conversion of Interests.  Subject to the terms and conditions of this Agreement,
at the Effective Time, by virtue of the Merger and without any action on the
part of Company and/or Merger Subsidiary:




(a)

Each share of common stock of Company (“Company Common Stock”) issued and
outstanding immediately prior to the Effective Time will be converted into the
right to receive one share of Parent or an aggregate of 37,037,369 shares of
common stock of Parent, par value $0.001 per share (“Parent Common Stock”).  The
amount of Parent Common Stock into which shares of Company Common Stock is
converted, on a one to one basis, is referred to herein as the “Merger
Consideration.”




(b)

Except as expressly set forth herein, each share of any other equity interest of
Company will be canceled, without payment of any consideration therefor and
without any conversion thereof.




(c)

Each share of common stock of Merger Subsidiary, par value $0.001 per share
(“Merger Subsidiary Common Stock”), issued and outstanding immediately prior to
the Effective Time will be canceled as of the Effective Time.




(d)

Each share of Company Common Stock issued and outstanding immediately prior to
the Effective Time that is then owned beneficially or of record by Parent,
Merger Subsidiary or any direct or indirect subsidiary of Parent or Merger





2







--------------------------------------------------------------------------------

Subsidiary, will be canceled, without payment of any consideration therefor and
without any conversion thereof.  Furthermore, at the Effective Time, one (1)
share of Company Common Stock shall be issued to Parent.




1.5

Exchange of Company Common Stock.

(a)

Excluding only Company shareholders (“Company Shareholders”) who have not voted
in favor of the Merger and who perfect dissenters’ rights of appraisal under
Section 16-10a-1301, et. seq. of the Utah Act or fail to execute and deliver
Exhibit 5.4(c) hereto in the time allowed herein or therein (“Dissenters”
Rights), at the Closing, Company will cause the delivery of all Company Majority
Shareholders’ and Company Shareholders’ Company Common Stock outstanding
immediately prior to the Effective Time, to Parent (“Majority Shareholders’ and
Company Shareholders’ Company Certificates”), together with appropriate
assignments signed by such holders, in exchange for the number of whole shares
of Parent Common Stock into which such interests have been converted as provided
in Section 1.4(a), and Majority Shareholders’ and Company Shareholders’ Company
Certificates so surrendered will be canceled.  The remainder of Company Common
Stock outstanding will be exchanged for Parent Common Stock in accordance with
Section 1.4(a) on delivery by non-dissenting holders of Company Shareholders’
Company Common Stock certificates (“Company Certificates”) and an executed copy
of Exhibit 5.4(c) to Parent, within thirty (30) days of Parent’s Dissenters’
Rights notice under the Utah Act (“Dissenters’ Notice”), unless such other
Company Shareholders elect or are deemed to have elected to exercise Dissenters’
Rights.

(b)

All shares of Parent Common Stock issued upon the surrender for exchange of
shares of Company Common Stock in accordance with the terms hereof will be
deemed to have been issued in full satisfaction of all rights pertaining to such
Company Common Stock.

(c)

As of the Effective Time, the holders of Company Certificates representing
shares of Company Common Stock will cease to have any rights as Company
Shareholders, except such rights, if any, as they may have pursuant to the Utah
Act.  Except as provided above, until such Company Certificates are surrendered
for exchange, each such Company Certificate will, after the Effective Time,
represent for all purposes only the right to receive certificates representing
the number of whole shares of Parent Common Stock into which Company Common
Stock shall have been converted pursuant to the Merger as provided in Section
1.4(a).  

(d)

No fractional shares of Parent Common Stock will be issued upon the surrender
for exchange of Company Certificates; no dividend or other distribution of
Parent will relate to any fractional share; and such fractional share will not
entitle the holder thereof to vote or to any rights of a shareholder of Parent.
 All fractional shares of Parent Common Stock to which a holder of Company
Common Stock immediately prior to the Effective Time would otherwise be
entitled, at the Effective Time, will be aggregated if and to the extent
multiple Company Certificates of such holder are





3







--------------------------------------------------------------------------------

submitted together to Parent.  If a fractional share results from such
aggregation, then such fractional share will be rounded up to the nearest whole
share and each holder of shares of Company Common Stock interests who otherwise
would be entitled to receive such fractional share of Parent Common Stock will
receive one whole share in lieu of such fractional share, as applicable.

1.6

Articles of Incorporation of the Surviving Corporation.  The Articles of
Incorporation of Company as in effect immediately prior to the Effective Time
will be the Articles of Incorporation of the Surviving Corporation until
thereafter amended in accordance with applicable law.

1.7

Bylaws of the Surviving Corporation.  The Bylaws of Company, as in effect
immediately prior to the Effective Time, will be the Bylaws of the Surviving
Corporation until thereafter amended in accordance with applicable law.

1.8

Directors and Officers of the Surviving Corporation and Parent.

(a)

Directors and Officers of the Surviving Corporation.  The directors and officers
of Company, as of the Effective Time, shall continue as the directors of the
Surviving Corporation.  

(b)

Directors of the Parent.  The directors of Parent immediately prior to the
Effective Time shall appoint Ty Mattingly, Glenn Dickman and Jini Suttner to
Parent’s Board of Directors, and thereafter, the current directors of Parent
shall resign, in seriatim, effective as of the Effective Time, and the officers
of the Surviving Corporation shall be appointed as officers of Parent by the
present or new directors, who shall be Randy Pearson, President; and Glenn
Dickman, Secretary/Treasurer.

1.9

Parent Common Stock and other Parent Securities Outstanding Immediately Prior
the Closing of Merger.  Immediately prior to the Closing of the Merger, Parent
shall have not more than 3,760,072 outstanding shares of Parent Common Stock,
and no options, warrants, calls or other rights to acquire authorized but
unissued Parent Common Stock or other securities of Parent shall be outstanding.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE COMPANY




Company hereby represents and warrants to Parent and Merger Subsidiary as
follows:




2.1

Disclosure Schedule.  The disclosure schedule attached hereto as Exhibit 2.1
(“Company Disclosure Schedule”) is divided into sections that correspond to the
sections of this Article 2.  Company Disclosure Schedule comprises a list of all
exceptions to the truth and accuracy of, and of all disclosures or descriptions
required by, the representations and warranties set forth in the remaining
sections of this Article 2.  

2.2

Corporate Organization, etc.  Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Utah with the
requisite corporate





4







--------------------------------------------------------------------------------

power and authority to carry on its business as it is now being conducted and to
own, operate and lease its properties and assets, is duly qualified or licensed
to do business as a foreign corporation in good standing in every other
jurisdiction in which the character or location of the properties and assets
owned, leased or operated by it or the conduct of its business requires such
qualification or licensing, except in such jurisdictions in which the failure to
be so qualified or licensed and in good standing would not, individually or in
the aggregate, have a Material Adverse Effect (as defined below) on Company.
Company Disclosure Schedule contains a list of all jurisdictions in which
Company is qualified or licensed to do business and includes complete and
correct copies of Company’s articles of incorporation and bylaws.  Company does
not own or control any capital stock of any corporation or any interest in any
partnership, joint venture or other entity.

2.3

Capitalization.  The authorized capital securities of Company is set forth in
the Company Disclosure Schedule.  The number of shares of Company Common Stock
outstanding as of the date of this Agreement and as set forth in Company
Disclosure Schedule represent all of the issued and outstanding capital
securities of Company.  All issued and outstanding shares of Company Common
Stock are duly authorized, validly issued, fully paid and nonassessable and are
without, and were not issued in violation of, preemptive rights.  There are no
shares of Company Common Stock or other equity securities of Company outstanding
or any securities convertible into or exchangeable for such interests,
securities or rights.  Other than as set forth on Company Disclosure Schedule
and pursuant to this Agreement, there is no subscription, option, warrant, call,
right, contract, agreement, commitment, understanding or arrangement to which
Company is a party, or by which it is bound, with respect to the issuance, sale,
delivery or transfer of the capital securities of Company, including any right
of conversion or exchange under any security or other instrument.  Company has
no subsidiaries.  

2.4

Authorization, etc.  Company has all requisite corporate power and authority to
enter into, execute, deliver and perform its obligations under this Agreement.
 This Agreement has been duly and validly executed and delivered by Company and
is the valid and binding legal obligation of Company enforceable against Company
in accordance with its terms, subject to bankruptcy, moratorium, principles of
equity and other limitations limiting the rights of creditors generally.  

2.5

Non-Contravention.  Except as set forth in Company Disclosure Schedule, neither
the execution, delivery and performance of this Agreement, and each other
agreement to be entered into in connection with this Agreement, nor the
consummation of the transactions contemplated herein will:

(a)

violate, contravene or be in conflict with any provision of the articles of
incorporation or bylaws of Company;

(b)

be in conflict with, or constitute a default, however defined (or an event
which, with the giving of due notice or lapse of time, or both, would constitute
such a default), under, or cause or permit the acceleration of the maturity of,
or give rise to any right of termination, cancellation, imposition of fees or
penalties under any debt, note, bond, lease, mortgage, indenture, license,
obligation, contract, commitment, franchise,





5







--------------------------------------------------------------------------------

permit, instrument or other agreement or obligation to which Company is a party
or by which Company or any of Company’s properties or assets is or may be bound;

(c)

result in the creation or imposition of any pledge, lien, security interest,
restriction, option, claim or charge of any kind whatsoever (“Encumbrances”)
upon any property or assets of Company under any debt, obligation, contract,
agreement or commitment to which Company is a party or by which Company or any
of Company’s assets or properties are bound; or

(d)

materially violate any statute, treaty, law, judgment, writ, injunction,
decision, decree, order, regulation, ordinance or other similar authoritative
matters (referred to herein individually as a “Law” and collectively as “Laws”)
of any foreign, federal, state or local governmental or quasi-governmental,
administrative, regulatory or judicial court, department, commission, agency,
board, bureau, instrumentality or other authority (referred to herein
individually as an “Authority” and collectively as “Authorities”).

2.6

Consents and Approvals.  Except as set forth in Company Disclosure Schedule,
with respect to Company, no consent, approval, order or authorization of or
from, or registration, notification, declaration or filing with (“Consent”) any
individual or entity, including without limitation any Authority, is required in
connection with the execution, delivery or performance of this Agreement by
Company or the consummation by Company of the transactions contemplated herein.
 

2.7

Financial Statements.  Company Disclosure Schedule contains a copy of the
audited financial statements of Company from inception on January 31, 2013, to
March 18, 2013 (“Company Financial Statements”).  Except as disclosed therein or
in Company Disclosure Schedule, Company Financial Statements: (i) were prepared
in accordance with GAAP applied on a consistent basis throughout the periods
covered (except as may be indicated in the notes to such financial statements);
and (ii) fairly present, in all material respects, the consolidated financial
position of Company as of the respective dates and for the periods thereof and
the results of operations of Company for the periods covered thereby.  All
adjustments considered necessary for a fair presentation of Company Financial
Statements have been included.

2.8

Absence of Undisclosed Liabilities.  Company does not have any material
liabilities, obligations or claims of any kind whatsoever, whether secured or
unsecured, accrued or unaccrued, fixed or contingent, matured or unmatured,
known or unknown, direct or indirect, contingent or otherwise and whether due or
to become due (referred to herein individually as a “Liability” and collectively
as “Liabilities”), other than: (a) Liabilities that are fully reflected or
reserved for in Company Financial Statements; (b) Liabilities that are set forth
on Company Disclosure Schedule; (c) Liabilities incurred by Company in the
ordinary course of business after the date of Company Financial Statements and
consistent with past practice; (d) Liabilities in an amount not to exceed $5,000
individually or in the aggregate unless such amounts are disclosed on Company
Disclosure Schedule; or (e) Liabilities for express executory obligations to be
performed after the Closing under the contracts described in Section 2.14 of
Company Disclosure Schedule.





6







--------------------------------------------------------------------------------



2.9

Absence of Certain Changes.  Except as set forth in Company Disclosure Schedule,
since March 18, 2013, Company has owned and operated its assets, properties and
business in the ordinary course of business and consistent with past practice.
 Without limiting the generality of the foregoing, subject to the aforesaid
exceptions:

(a)

Company has not experienced any change that has had or could reasonably be
expected to have a Material Adverse Effect on Company; and

(b)

Company has not suffered (i) any loss, damage, destruction or other property or
casualty (whether or not covered by insurance) or (ii) any loss of officers,
employees, dealers, distributors, independent contractors, customers or
suppliers, which had or may reasonably be expected to result in a Material
Adverse Effect on  Company.

2.10

Assets. Except as set forth in Company Disclosure Schedule, Company has good and
marketable title to all of its assets and properties, whether or not reflected
in Company Financial Statements or acquired after the date thereof (except for
properties sold or otherwise disposed of since the date thereof in the ordinary
course of business and consistent with past practices), that relate to or are
necessary for Company to conduct its business and operations as currently
conducted and intended to be conducted (collectively, the “Assets”), free and
clear of any mortgage, pledge, lien, security interest, conditional or
installment sales agreement, encumbrance, claim, easement, right of way,
tenancy, covenant, encroachment, restriction or charge of any kind or nature
(whether or not of record) (a “Lien”), other than (i) liens securing specific
Liabilities shown in Company Financial Statements with respect to which no
breach, violation or default exists; (ii) mechanics’, carriers’, workers’ or
other like liens arising in the ordinary course of business; (iii) minor
imperfections of title that do not individually or in the aggregate, impair the
continued use and operation of the Assets to which they relate in the operation
of Company as currently conducted and intended to be conducted; and (iv) liens
for current taxes not yet due and payable or being contested in good faith by
appropriate proceedings (“Permitted Liens”).  

2.11

Receivables and Payables.

(c)

Except as set forth on Company Disclosure Schedule, all accounts receivable of
Company represent sales in the ordinary course of business and, to  Company’s
knowledge, are current and collectible net of any reserves shown in Company
Financial Statements and none of such receivables is subject to any Lien other
than a Permitted Lien.

(d)

Except as set forth on Company Disclosure Schedule, all payables of  Company
arose in bona fide transactions in the ordinary course of business and no such
payable is delinquent by more than sixty (60) days beyond the due date in its
payment.

2.12

Intellectual Property Rights.  Company owns or has the unrestricted right to
use, and Company Disclosure Schedule contains a detailed listing of, all
patents, patent applications, patent rights, registered and unregistered
trademarks, trademark applications, tradenames, service marks, service mark
applications, copyrights, internet domain names, computer programs and other
computer software, inventions, know-how, trade secrets, technology, proprietary





7







--------------------------------------------------------------------------------

processes, trade dress, software and formulae (collectively, “Intellectual
Property Rights”) used in, or necessary for, the operation of its business as
currently conducted or intended to be conducted.  Except as set forth on Company
Disclosure Schedule, to Company’s knowledge, the use of all Intellectual
Property Rights necessary or required for the conduct of the business of Company
as presently conducted and as intended to be conducted does not infringe or
violate the Intellectual Property Rights of any person or entity.  Except as
described on Company Disclosure Schedule, to Company’s knowledge: (a) Company
does not own or use any Intellectual Property Rights pursuant to any written
license agreement; (b) Company has not granted any person or entity any rights,
pursuant to a written license agreement or otherwise, to use the Intellectual
Property Rights; and (c) Company owns, has unrestricted right to use and has
sole and exclusive possession of and has good and valid title to, all of the
Intellectual Property Rights, free and clear of all Liens and Encumbrances.  All
license agreements relating to Intellectual Property Rights are binding and
there is not, under any of such licenses, any existing default or event of
default (or event which with notice or lapse of time, or both, would constitute
a default, or would constitute a basis for a claim on non-performance) on the
part of Company or, to the knowledge of Company, any other party thereto.

2.13

Litigation.  Except as set forth in Company Disclosure Schedule, there is no
legal, administrative, arbitration, or other proceeding, suit, claim or action
of any nature or investigation, review or audit of any kind, or any judgment,
decree, decision, injunction, writ or order pending, noticed, scheduled, or, to
the knowledge of Company, threatened or contemplated by or against or involving
Company, its assets, properties or business or its directors, officers, agents
or employees (but only in their capacity as such), whether at law or in equity,
before or by any person or entity or Authority, or which questions or challenges
the validity of this Agreement or any action taken or to be taken by the Parties
hereto pursuant to this Agreement or in connection with the transactions
contemplated herein.

2.14

Contracts and Commitments; No Default.

(e)

Except as set forth in Company Disclosure Schedule, Company is not a party to,
nor are any of the Assets bound by, any written or oral:

(i)

employment, non-competition, consulting or severance agreement, collective
bargaining agreement, or pension, profit-sharing, incentive compensation,
deferred compensation, stock purchase, stock option, stock appreciation right,
group insurance, severance pay or retirement plan or agreement;

(ii)

indenture, mortgage, note, installment obligation, agreement or other instrument
relating to the borrowing of money by Company;

(iii)

contract, agreement, lease  (real or personal property) or arrangement that
(A) is not terminable on less than 30 days’ notice without penalty, (B) is not
over one year in length of obligation of Company, or (C) involves an obligation
of more than $50,000 over its term;





8







--------------------------------------------------------------------------------



(iv)

contract, agreement, commitment or license relating to Intellectual Property
Rights or contract, agreement or commitment of any other type, whether or not
fully performed, not otherwise disclosed pursuant to this Section 2.14;

(v)

obligation or requirement to provide funds to or make any investment (in the
form of a loan, capital contribution or otherwise) in any person or entity; or

(vi)

outstanding sales or purchase contracts, commitments or proposals that will
result in any material loss upon completion or performance thereof after
allowance for direct distribution expenses, or bound by any outstanding
contracts, bids, sales or service proposals quoting prices that are not
reasonably expected to result in a normal profit.

(f)

True and complete copies (or summaries, in the case of oral items) of all
agreements disclosed pursuant to this Section 2.14 (“Company Contracts”) have
been provided to Parent for review. Except as set forth in Company Disclosure
Schedule, all of Company Contracts items are valid and enforceable by and
against Company in accordance with their terms, and are in full force and
effect.  Company is not in breach, violation or default, however defined, in the
performance of any of its obligations under any of Company Contracts, and no
facts and circumstances exist which, whether with the giving of due notice,
lapse of time, or both, would constitute such breach, violation or default
thereunder or thereof, and, to the knowledge of Company, no other parties
thereto are in a breach, violation or default, however defined, thereunder or
thereof, and no facts or circumstances exist which, whether with the giving of
due notice, lapse of time, or both, would constitute such a breach, violation or
default thereunder or thereof.  

2.15

Compliance with Law; Permits and Other Operating Rights.  Except as set forth in
Company Disclosure Schedule, the Assets, properties, business and operations of
Company are and have been in compliance in all respects with all Laws applicable
to Company’s assets, properties, business and operations, except where the
failure to comply would not have a Material Adverse Effect.  Company possesses
all material permits, licenses and other authorizations from all Authorities
necessary to permit it to operate its business in the manner in which it
presently is conducted and the consummation of the transactions contemplated by
this Agreement will not prevent Company from being able to continue to use such
permits and operating rights.  Company has not received notice of any violation
of any such applicable Law, and is not in default with respect to any order,
writ, judgment, award, injunction or decree of any Authority.  

2.16

Brokers.  Except as otherwise set forth in Section 2.16 of Company Disclosure
Schedule, neither Company nor, to the knowledge of Company, any of the its
directors, officers or employees, has employed any broker, finder, investment
banker or financial advisor or incurred any liability for any brokerage fee or
commission, finder’s fee or financial advisory fee, in connection with the
transactions contemplated hereby, nor is there any basis known to Company for
any such fee or commission to be claimed by any person or entity.





9







--------------------------------------------------------------------------------



2.17

Issuance of Parent Common Stock.  To Company’s knowledge, as of the date of this
Agreement and as of the Effective Time, no facts or circumstances exist or will
exist that could cause the issuance of Parent Common Stock pursuant to the
Merger to fail to meet the exemption from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”), set forth in Rule 506
of Regulation D promulgated thereunder by the Securities and Exchange Commission
(the “SEC”), related to the issuance of securities to “accredited investors” as
that term is defined in SEC Rule 501, for the exchange of “restricted
securities” as defined in SEC Rule 144 in the form of Parent Common Stock; or
under Regulation S of the SEC.

2.18

Books and Records.  The books of account, minute books, stock record books and
other material records of Company, all of which have been made available to
Parent, are complete and correct in all material respects and have been
maintained in accordance with reasonable business practices.  The minute books
of Company contain accurate and complete records of all formal meetings held of,
and corporate action taken by, the directors, officers, managers, director
committees and manager committees of Company.  

2.19

Business Generally; Accuracy of Information.  No representation or warranty made
by Company in this Agreement, Company Disclosure Schedule or in any document,
agreement or certificate furnished or to be furnished to Parent at the Closing
by or on behalf of Company in connection with any of the transactions
contemplated by this Agreement contains or will contain any untrue statement of
material fact or omit to state any material fact necessary in order to make the
statements herein or therein not misleading in light of the circumstances in
which they are made, and all of the foregoing completely and correctly presents
the information required or purported to be set forth herein or therein.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE PARENT

AND MERGER SUBSIDIARY 

 

Parent and Merger Subsidiary represent and warrant to Company as follows:  




3.1

Disclosure Schedule.  The disclosure schedule attached hereto as Exhibit 3.1
(“Parent Disclosure Schedule”) is divided into sections that correspond to the
sections of this Article 3.  Parent Disclosure Schedule comprises a list of all
exceptions to the truth and accuracy of, and of all disclosures or descriptions
required by, the representations and warranties set forth in the remaining
sections of this Article 3.  

3.2

Corporate Organization, Standing and Power.  Parent is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada; and Merger Subsidiary is a corporation duly organized, validly existing
and in good standing under the laws of the State of Utah.  Each of Parent and
Merger Subsidiary has all corporate power and authority to own its properties
and to carry on its business as now being conducted and is duly qualified to do
business and is in good standing in each jurisdiction in which the failure to be
so qualified would have a Material Adverse Effect on Parent and Merger
Subsidiary.  Parent owns all of the outstanding capital stock of Merger
Subsidiary.  Parent does not own or control any





10







--------------------------------------------------------------------------------

capital stock of any corporation or any interest in any partnership, joint
venture or other entity, other than Merger Subsidiary.

3.3

Authorization.  Each of Parent and the Merger Subsidiary has all the requisite
corporate power and authority to enter into this Agreement and to carry out the
transactions contemplated herein. The board of directors of Parent and the
Merger Subsidiary, and Parent as the sole shareholder of the Merger Subsidiary,
have taken all action required by law, their respective articles of
incorporation and bylaws or otherwise to authorize the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated herein.  This Agreement is the valid and binding legal obligation
of Parent and the Merger Subsidiary enforceable against each of them in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws that affect
creditors’ rights generally.

3.4

Capitalization.  The authorized capital securities of Parent and Merger
Subsidiary are set forth in the Parent Disclosure Schedule.  The number of
shares of Parent Common Stock, as of the date of this Agreement and as set forth
in Parent Disclosure Schedule, represent all of the issued and outstanding
capital securities of the Parent.  All issued and outstanding shares of Parent
Common Stock are duly authorized, validly issued, fully paid and nonassessable
and are without, and were not issued in violation of, preemptive rights.  There
are no shares of Parent Common Stock or other equity securities of Parent
outstanding or any securities convertible into or exchangeable for such
interests, securities or rights.  Other than as set forth on the Parent
Disclosure Schedule and pursuant to this Agreement, there is no subscription,
option, warrant, call, right, contract, agreement, commitment, understanding or
arrangement to which Parent is a party, or by which it is bound, with respect to
the issuance, sale, delivery or transfer of the capital securities of Parent,
including any right of conversion or exchange under any security or other
instrument.  

3.5

Non-Contravention.  Neither the execution, delivery and performance of this
Agreement nor the consummation of the transactions contemplated herein will:

(a)

violate any provision of the articles of incorporation or bylaws of Parent or
the Merger Subsidiary; or

(b)

be in conflict with, or constitute a default, however defined (or an event
which, with the giving of due notice or lapse of time, or both, would constitute
such a default), under, or cause or permit the acceleration of the maturity of,
or give rise to, any right of termination, cancellation, imposition of fees or
penalties under, any debt, note, bond, lease, mortgage, indenture, license,
obligation, contract, commitment, franchise, permit, instrument or other
agreement or obligation to which Parent or Merger Subsidiary is a party or by
which Parent or Merger Subsidiary or any of their respective properties or
assets is or may be bound;

(c)

result in the creation or imposition of any Encumbrance upon any property or
assets of Parent or Merger Subsidiary under any debt, obligation, contract,
agreement or commitment to which Parent or Merger Subsidiary is a party or by
which Parent or Merger Subsidiary or any of their respective assets or
properties is or may be bound; or





11







--------------------------------------------------------------------------------



(d)

violate any Law of any Authority.

3.6

Consents and Approvals.  No Consent is required by any person or entity,
including without limitation any Authority, in connection with the execution,
delivery and performance by Parent or Merger Subsidiary of this Agreement, or
the consummation of the transactions contemplated herein, other than any Consent
which, if not made or obtained, will not, individually or in the aggregate, have
a Material Adverse Effect on the business of Parent or Merger Subsidiary.

3.7

Valid Issuance.  Parent Common Stock to be issued in connection with the Merger
will be duly authorized and, when issued, delivered and paid for as provided in
this Agreement, will be validly issued, fully paid and non-assessable.

3.8

Financial Statements.

(a)

The financial statements of Parent consisting of audited financial statements
for the fiscal years ended March 31, 2012, and 2011, and interim reviewed
financial statements for the nine months ended December 31, 2012 (the “Parent
Financial Statements”): (i) were prepared in accordance with GAAP applied on a
consistent basis throughout the periods covered (except as may be indicated in
the notes to such financial statements); and (ii) fairly present, in all
material respects, the consolidated financial position of Parent and its
consolidated subsidiaries as of the respective dates thereof and the
consolidated results of operations of Parent and its consolidated subsidiaries
for the periods covered thereby.  All adjustments considered necessary for a
fair presentation of the Parent Financial Statements have been included.

3.9

No Liabilities.  Parent does not have any Liabilities, except for (i)
Liabilities expressly stated in the most recent balance sheet, or (ii) other
Liabilities which do not exceed $1,000 in the aggregate, except as set forth in
Parent Disclosure Schedule in Section 3.9 thereof.  

3.10

No Assets.  As of the Closing, Parent will not have any assets or operations of
any kind, except as identified in the most recent balance sheet and notes
thereto of Parent Financial Statements and as included in Parent Disclosure
Schedule.  

3.11

Absence of Certain Changes.  Parent has owned and operated its assets,
properties and business in the ordinary course of business and consistent with
past practice.  Without limiting the generality of the foregoing, subject to the
aforesaid exceptions, Parent has not experienced any change that has had or
could reasonably be expected to have a Material Adverse Effect on the Parent.

3.12

Litigation.  There is no legal, administrative, arbitration, or other
proceeding, suit, claim or action of any nature or investigation, review or
audit of any kind, or any judgment, decree, decision, injunction, writ or order
pending, noticed, scheduled, or, to the knowledge of Parent or Merger
Subsidiary, threatened or contemplated by or against or involving the Parent,
its assets, properties or business or its directors, officers, agents or
employees (but only in their capacity as such), whether at law or in equity,
before or by any person or entity or Authority, or which questions or challenges
the



12







--------------------------------------------------------------------------------

validity of this Agreement or any action taken or to be taken by the Parties
hereto pursuant to this Agreement or in connection with the transactions
contemplated herein.

3.13

Contracts and Commitments; No Default.  Parent is not a party to, nor are any of
its Assets bound by, any contract (a “Parent Contracts”) that is not disclosed
in Parent Disclosure Schedule.  None of Parent Contracts contains a provision
requiring the consent of any party with respect to the consummation of the
transactions contemplated by this Agreement.  Parent is not in breach, violation
or default, however defined, in the performance of any of its obligations under
any of Parent Contracts, and no facts and circumstances exist which, whether
with the giving of due notice, lapse of time, or both, would constitute such
breach, violation or default thereunder or thereof, and, to the knowledge of
 Parent, no other parties thereto are in a breach, violation or default, however
defined, thereunder or thereof, and no facts or circumstances exist which,
whether with the giving of due notice, lapse of time, or both, would constitute
such a breach, violation or default thereunder or thereof.  

3.14

No Broker or Finder.  No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the Merger or
any of the other transactions contemplated by this Agreement based upon
arrangements made by or on behalf of Parent.  

3.15

Intercompany and Affiliate Transactions; Insider Interests.  Except as expressly
identified in the reports and registration statements of Parent filed with the
SEC (“Parent SEC Reports and Registration Statements”) and in the Consent of
Directors of Parent approving the Merger, there are, and during the last two
years, there have been, no transactions, agreements or arrangements of any kind,
direct or indirect, between Parent, on the one hand, and any director, officer,
employee, stockholder, or affiliate of Parent, on the other hand, including,
without limitation, loans, guarantees or pledges to, by or for the Parent or
from, to, by or for any of such persons, that are effected with all corporate
consents and approvals necessary under controlling law, and currently in effect.

3.16

Business Generally; Accuracy of Information.  No representation or warranty made
by Parent in this Agreement, Parent Disclosure Schedule, or in any document,
agreement or certificate furnished or to be furnished to Company at the Closing
by or on behalf of Parent in connection with any of the transactions
contemplated by this Agreement contains or will contain any untrue statement of
material fact or omit to state any material fact necessary in order to make the
statements herein or therein not misleading in light of the circumstances in
which they are made, and all of the foregoing completely and correctly present
the information required or purported to be set forth herein or therein.

3.17

SEC Reports and Registration Statements.  Parent is a “reporting issuer” under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and has
timely filed all reports required to be filed by it under Section 13 of the
Exchange Act during no less than the past twelve (12) months.  Parent SEC
Reports and Registration Statements do not contain any untrue statement of
material fact or omit to state any material fact necessary in order to make the
statements herein or therein not misleading in light of the circumstances in
which they are made.





13







--------------------------------------------------------------------------------

ARTICLE 4

CONVENANTS OF THE PARTIES 




4.1

Conduct of Business.  Except as contemplated by this Agreement, during the
period from the date of this Agreement to the Closing Date, Company and Parent
will each conduct its business and operations according to its ordinary and
usual course of business consistent with past practices.  Without limiting the
generality of the foregoing, and, except as otherwise expressly provided in this
Agreement or as otherwise disclosed in Parent Disclosure Schedule or Company
Disclosure Schedule, respectively, prior to the Closing Date, without the prior
written consent of the other Parties, not to be unreasonably delayed, Parent and
Company each will not:

(a)

amend its articles of incorporation or bylaws;

(b)

issue, reissue, sell, deliver or pledge or authorize or propose the issuance,
reissuance, sale, delivery or pledge of shares of capital stock of any class, or
securities convertible into capital stock of any class, or any rights, warrants
or options to acquire any convertible securities or capital stock;

(c)

adjust, split, combine, subdivide, reclassify or redeem, purchase or otherwise
acquire, or propose to redeem or purchase or otherwise acquire, any shares of
its capital stock or any of its other securities;

(d)

declare, set aside or pay any dividend or other distribution (whether in cash,
stock or property or any combination thereof) in respect of its capital stock,
redeem or otherwise acquire any shares of its capital stock or other securities,
alter any term of any of its outstanding securities;

(e)

(i) except as required under any employment agreement, increase in any manner
the compensation of any of its directors, officers or other employees; (ii) pay
or agree to pay any pension, retirement allowance or other employee benefit not
required or permitted by any existing plan, agreement or arrangement to any such
director, officer or employee, whether past or present; or (iii) commit itself
to any additional pension, profit-sharing, bonus, incentive, deferred
compensation, stock purchase, stock option, stock appreciation right, group
insurance, severance pay, retirement or other employee benefit plan, agreement
or arrangement, or to any employment agreement or consulting agreement (arising
out of prior employment ) with or for the benefit of any person, or, except to
the extent required to comply with applicable law, amend any of such plans or
any of such agreements in existence on the date of this Agreement;

(f)

hire any additional personnel except in the ordinary course of business;

(g)

incur, assume, suffer or become subject to, whether directly or by way of
guarantee or otherwise, any Liabilities which, individually or in the aggregate,
exceed $5,000 in the case of Parent or $50,000 in the case of Company;





14







--------------------------------------------------------------------------------



(h)

make or enter into any commitment for capital expenditures in excess of $5,000
in the case of Parent or $50,000 in the case of Company;

(i)

pay, lend or advance any amount to, or sell, transfer or lease any properties or
assets (real, personal or mixed, tangible or intangible) to, or enter into any
agreement or arrangement with, any of its officers or directors or any affiliate
or associate of any of its officers or directors;

(j)

terminate, enter into or amend in any material respect any contract, agreement,
lease, license or commitment, or take any action or omit to take any action
which will cause a breach, violation or default (however defined) under any
contract, except in the ordinary course of business and consistent with past
practice;

(k)

acquire any of the business or assets of any other person or entity;

(l)

permit any of its current insurance (or reinsurance) policies to be canceled or
terminated or any of the coverage thereunder to lapse, unless simultaneously
with such termination, cancellation or lapse, replacement policies providing
coverage equal to or greater than coverage remaining under those canceled,
terminated or lapsed are in full force and effect;

(m)

enter into other material agreements, commitments or contracts not in the
ordinary course of business or in excess of current requirements;

(n)

settle or compromise any suit, claim or dispute, or threatened suit, claim or
dispute (other than any settlement or compromise having no Material Adverse
Effect upon its assets, operations or financial position); or

(o)

agree in writing or otherwise to take any of the foregoing actions or any action
which would make any representation or warranty in this Agreement untrue or
incorrect in any material respect.

Nothing herein shall prevent each Party from operating its business in the
ordinary course and consistent with past practice.

4.2

Full Access.  Throughout the period prior to Closing, each Party has and will
afford to the other and its directors, officers, employees, counsel,
accountants, investment advisors and other authorized representatives and
agents, reasonable access to the facilities, properties, books and records of
the other Party in order that the other may have full opportunity to make such
investigations as it will desire to make of the affairs of the disclosing Party.
 Each Party will furnish such additional financial and operating data and other
information as the other will, from time to time, reasonably request, including
without limitation access to the working papers of its independent certified
public accountants; provided, however, that any such investigation will not
affect or otherwise diminish or obviate in any respect any of the
representations and warranties of the disclosing Parties.

4.3

Confidentiality.  Each Party hereto agrees that it will not use, or permit the
use of, any of the information relating to any other Party hereto furnished to
it in connection with the





15







--------------------------------------------------------------------------------

transactions contemplated herein (“Information”) in a manner or for a purpose
detrimental to such other Party or otherwise than in connection with the
transactions, and that they will not disclose, divulge, provide or make
accessible (collectively, “Disclose” or “Disclosure”), or permit the Disclosure
of, any of the Information to any person or entity, other than their respective
directors, officers, employees, investment advisors, accountants, counsel and
other authorized representatives and agents, except as may be required by
judicial or administrative process or, in the opinion of such Party’s counsel,
by other requirements of Law; provided, however, that prior to any Disclosure of
any Information permitted hereunder, the disclosing Party will first obtain the
recipients’ undertaking to comply with the provisions of this Section with
respect to such Information.  The term “Information” as used herein will not
include any information relating to a Party that the Party disclosing such
information can show: (i) to have been in its possession prior to its receipt
from another Party hereto; (ii) to be now or to later become generally available
to the public through no fault of the disclosing Party; (iii) to have been
available to the public at the time of its receipt by the disclosing Party;
(iv) to have been received separately by the disclosing Party in an unrestricted
manner from a person entitled to disclose such information; or (v) to have been
developed independently by the disclosing Party without regard to any
information received in connection with this transaction or related transactions
contemplated herein.  Each Party hereto also agrees to promptly return to the
Party from whom it originally received such Information all original and
duplicate copies of written materials containing Information should the
transactions contemplated herein not occur.  All Parties hereto will be deemed
to have satisfied each’ obligations to hold the Information confidential if each
exercises the same care as each takes with respect to each Party’s similar
information.

4.4

Filings; Consents; Removal of Objections.  Subject to the terms and conditions
herein provided, the Parties hereto will use their best efforts to take or cause
to be taken all actions and do or cause to be done all things necessary, proper
or advisable under applicable Laws to consummate and make effective, as soon as
reasonably practicable, the transactions contemplated hereby, including without
limitation obtaining all Consents of any person or entity, whether private or
governmental, required in connection with the consummation of the transactions
contemplated herein.  In furtherance, and not in limitation of the foregoing, it
is the intent of the Parties to consummate the transactions contemplated herein
at the earliest practicable time, and they respectively agree to exert
commercially reasonable efforts to that end, including without limitation:
(i) the removal or satisfaction, if possible, of any objections to the validity
or legality of the transactions contemplated herein; and (ii) the satisfaction
of the conditions to consummation of the transactions contemplated hereby.

4.5

Further Assurances; Cooperation; Notification.

(a)

Each Party hereto will, before, at and after Closing, execute and deliver such
instruments and take such other actions as the other Party  may reasonably
require in order to carry out the intent of this Agreement.  Without limiting
the generality of the foregoing, at any time after the Closing, at the
reasonable request of Parent and without further consideration, Company will
execute and deliver such instruments of sale, transfer, conveyance, assignment
and confirmation and take such action as Parent may reasonably deem necessary or
desirable in order to more effectively consummate the transactions contemplated
hereby.





16







--------------------------------------------------------------------------------



(b)

At all times from the date hereof until the Closing, each Party will promptly
notify the other in writing of the occurrence of any event which it reasonably
believes will or may result in a failure by such Party to satisfy the conditions
specified in this Article 4.

4.6

Supplements to Disclosure Schedule.  Prior to the Closing, each Party will
supplement or amend each’s respective Disclosure Schedule with respect to any
event or development which, if existing or occurring at or prior to the date of
this Agreement, would have been required to be set forth or described in the
Disclosure Schedule or which is necessary to correct any information in the
Disclosure Schedule or in any representation and warranty of the Company which
has been rendered inaccurate by reason of such event or development.  For
purposes of determining the accuracy as of the date hereof of the
representations and warranties of Company contained in Article 2 hereof or
Parent in Article 3 hereof in order to determine the fulfillment of the
conditions set forth herein, the Disclosure Schedule of each Party will be
deemed to exclude any information contained in any supplement or amendment
hereto delivered after the delivery of the Disclosure Schedule, except to the
extent such information is delivered prior to Closing.

4.7

Public Announcements.  No Party hereto will make any public announcement with
respect to the transactions contemplated herein without the prior written
consent of the other Party, which consent will not be unreasonably withheld or
delayed; provided, however, that any Party hereto may at any time make any
announcement that is required by applicable Law so long as the Party so required
to make an announcement promptly upon learning of such requirement notifies the
other Party of such requirement and discusses with the other Party in good faith
the exact proposed wording of any such announcement.  

4.8

Satisfaction of Conditions Precedent.  Each Party will use commercially
reasonable efforts to satisfy or cause to be satisfied all the conditions
precedent that are applicable to them, and to cause the transactions
contemplated by this Agreement to be consummated, and, without limiting the
generality of the foregoing, to obtain all material consents and authorizations
of third parties and to make filings with, and give all notices to, third
parties that may be necessary or reasonably required on its part in order to
effect the transactions contemplated hereby.

4.9

Resignation of Officers And Directors.  At the Closing, the pre-Closing officers
and directors of Parent shall submit their written resignations from such
offices effective as of the Closing, in seriatim.  Prior to their resignations,
the pre-Closing directors of Parent shall appoint to the Board of Directors of
Parent, those persons indicated in Section 1.8(b), effective as of the Closing.
 To the extent deemed required, Parent will have complied with the applicable
provisions of SEC Rule 14f-1 promulgated under the Exchange Act in respect of
the election of the new directors of Parent.

4.10

8-K Current Report.  Within four (4) days of the Effective Time of the Merger,
Parent will cause the required 8-K Current Report on SEC Form 8-K to be filed
with the SEC (the “8-K Current Report”), which shall include Company Financial
Statements, along with unaudited pro forma balance sheets, income statements and
related footnotes showing the effects





17







--------------------------------------------------------------------------------

of the Merger among the Parties for the financial periods required by Regulation
S-K and Regulation S-X of the SEC and Form 8-K of the SEC.

ARTICLE 5

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF PARENT

AND MERGER SUBSIDIARY 




Notwithstanding any other provision of this Agreement to the contrary, the
obligation of Parent and Merger Subsidiary to effect the transactions
contemplated herein will be subject to the satisfaction at or prior to the
Closing, or waiver by Parent, of each of the following conditions:

5.1

Representations and Warranties True.  The representations and warranties of
Company contained in this Agreement, including without limitation in Company
Disclosure Schedule initially delivered to Parent as Exhibit 2.1 (and not
including any changes or additions delivered to Parent pursuant to Section 4.6,
unless delivered prior to Closing), will be true, complete and accurate in all
material respects as of the date when made and at and as of the Closing Date as
though such representations and warranties were made at and as of such time,
except for changes specifically permitted or contemplated by this Agreement, and
except insofar as the representations and warranties relate expressly and solely
to a particular date or period, in which case they will be true and correct at
the Closing with respect to such date or period.

5.2

Performance.  Company will have performed and complied in all material respects
with all agreements, covenants, obligations and conditions required by this
Agreement to be performed or complied with by the Company on or prior to the
Closing.

5.3

Required Approvals and Consents.

(a)

All action required by law and otherwise to be taken by the shareholders of
Company to authorize the execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby will have been duly
and validly taken.

(b)

All Consents of or from all Authorities required hereunder to consummate the
transactions contemplated herein, will have been delivered, made or obtained,
and Parent will have received copies thereof.

5.4

Agreements and Documents.  Parent and Merger Subsidiary will have received the
following agreements and documents, each of which will be in full force and
effect:

(a)

a certificate executed on behalf of Company by its Chief Executive Officer
confirming that the conditions set forth in Sections 5.1, 5.2, 5.3, 5.5, 5.6 and
5.7 have been duly satisfied;  

(b)

a Joint (in the form of Exhibit 5.4(b)) or Singular (respectively, in the form
of Exhibit 5.4(b)(i) and Exhibit 5.4(b)(ii)) Company Board of Director’s and
Company Majority Shareholders’ Written Consent to Merger, among other provisions





18







--------------------------------------------------------------------------------

thereof, executed by all members of Company Board of Directors and all of
Company Majority Shareholders; and

(c)

a Company Shareholders’ Representations and Warranties executed by all Company
Shareholders owning Company Common Stock and being entitled to receive Parent
Common Stock under the Merger, approving the Merger and agreeing, among other
provisions thereof, to a minimum holding period of such Parent Common Stock of
the greater of the holding period required by SEC Rule 144 or twelve (12) months
from the Effective Date, which, if not executed and delivered by the respective
Company Shareholders to Parent within thirty (30) days of the Parent Dissenters’
Rights notice the Dissenters’ Notice to Company Shareholders required by Section
16-10a-1322 of the Utah Act (assuming the Merger is first approved by the
Company Majority Shareholders and the Closing has taken place and there is an
Effective Date), will automatically result in the exercise of Dissenters’ Rights
by any of  Company Shareholders for any failure on the part of any such holder
to execute and deliver this instrument, in the form of Exhibit 5.4(c) within
thirty (30 days of such Dissenters’ Notice.

(d)

All Lock-Up/Leak-Out Agreements to which any Company Shareholder is party shall
be assumed by Parent and shall remain in full force and effect, without
qualification, as to any Company Shareholder party to any such Lock-Up/Leak-Out
Agreement and Parent Common Stock will be substituted for Company Common Stock
thereunder.

5.5

Adverse Changes.  No material adverse change will have occurred in the business,
financial condition, prospects, assets or operations of Company since March 18,
2013, except as set forth in Company Disclosure Schedule or incurred in the
ordinary course of business and consistent with past practice.

5.6

No Proceeding or Litigation.  No suit, action, investigation, inquiry or other
proceeding by any Authority or other person or entity will have been instituted
or threatened which delays or questions the validity or legality of the
transactions contemplated hereby or which, if successfully asserted, would, in
the reasonable judgment of Parent, individually or in the aggregate, otherwise
have a Material Adverse Effect on Company’s business, financial condition,
prospects, assets or operations or prevent or delay the consummation of the
transactions contemplated by this Agreement.

5.7

Legislation.  No Law will have been enacted which prohibits, restricts or delays
the consummation of the transactions contemplated hereby or any of the
conditions to the consummation of such transactions.

5.8

Dissenters’ Rights Valuation Rights of Company.  Parent shall be deemed to be a
third party beneficiary to all agreements, arrangements or understandings with
Company Shareholders that limit the fair market value of Company Shareholders
exercising or being determined to have exercised applicable Dissenters’ Rights
hereunder or otherwise to the amount or amounts paid by such Company
Shareholders for their respective Company Common Stock, together with applicable
interest on such amounts.





19







--------------------------------------------------------------------------------



5.9

Appropriate Documentation.  Parent will have received, in a form and substance
reasonably satisfactory to Parent, dated the Closing Date, all certificates and
other documents, instruments and writings to evidence the fulfillment of the
conditions set forth in this Article 5 as Parent may reasonably request, along
with duly executed copies of the Transaction Documents by the Parties and the
Company Certificates.

 

ARTICLE 6

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF COMPANY




Notwithstanding anything in this Agreement to the contrary, the obligation of
Company to effect the transactions contemplated herein will be subject to the
satisfaction at or prior to the Closing of each of the following conditions:

6.1

Representations and Warranties True.  The representations and warranties of
Parent contained in this Agreement will be true, complete and accurate in all
material respects as of the date when made and at and as of the Closing, as
though such representations and warranties were made at and as of such time,
except for changes permitted or contemplated in this Agreement, and except
insofar as the representations and warranties relate expressly and solely to a
particular date or period, in which case they will be true and correct at the
Closing with respect to such date or period.

6.2

Performance.  Parent will have performed and complied in all material respects
with all agreements, covenants, obligations and conditions required by this
Agreement to be performed or complied with by Parent at or prior to the Closing,
including the obligations of the pre-Closing officers and directors of Parent
set forth in Section 4.9.

6.3

Required Approvals and Consents.

(a)

All action required by law and otherwise to be taken by the directors and
stockholders of the Parent to authorize the execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby
will have been duly and validly taken.

(b)

All Consents of or from all Authorities required hereunder to consummate the
transactions contemplated herein, will have been delivered, made or obtained,
and  Company will have received copies thereof.

6.4

Agreements and Documents.  Company will have received the following agreements
and documents, each of which will be in full force and effect:

(a)

a certificate executed on behalf of Parent by its Chief Executive Officer
confirming that the conditions set forth in Sections 6.1, 6.2, 6.3, 6.5, 6.6 and
6.7 have been duly satisfied;

(b)

a Joint or Singular Company Board of Director’s and Company Majority
Shareholders’ Written Consent to Merger, among other provisions thereof, in the
form of





20







--------------------------------------------------------------------------------

Exhibit 5.4(b) executed by all members of Company Board of Directors and all of
Company Majority Shareholders;

(c)

resolutions of the Boards of Directors of Parent and of Merger Subsidiary,
certified by the secretary of Parent, approving the transactions contemplated by
this Agreement (by Parent as a Party and as the sole shareholder of Merger
Subsidiary), including the Merger, the issuance of the Merger Consideration and
the matters referred to in Section 1.8(b) of this Agreement or as otherwise
required to complete the transactions contemplated hereby;

(d)

a Company Shareholders’ Representations and Warranties executed by all Company
Shareholders owning Company Common Stock and being entitled to receive Parent
Common Stock under the Merger, approving the Merger and agreeing, among other
provisions thereof, to a minimum holding period of such Parent Common Stock of
the greater of the holding period required by SEC Rule 144 or twelve (12) months
from the Effective Date, which, if not executed and delivered by the respective
Company Shareholders to Parent within thirty (30) days of the Dissenters’ Notice
to Company Shareholders required by Section 16-10a-1322 of the Utah Act
(assuming the Merger is first approved by the Company Majority Shareholders and
the Closing has taken place and there is an Effective Date), will automatically
result in the exercise of Dissenters’ Rights by any of  Company Shareholders for
any failure on the part of any such holder to execute and deliver this
instrument, in the form of Exhibit 5.4(c);

6.5

Adverse Changes.  No material adverse change will have occurred in the business,
financial condition, prospects, assets or operations of Parent since December
31, 2012, except as set forth in Parent Disclosure Schedule or incurred in the
ordinary course of business and consistent with past practice.

6.6

No Proceeding or Litigation.  No suit, action, investigation, inquiry or other
proceeding by any Authority or other person or entity will have been instituted
or threatened which delays or questions the validity or legality of the
transactions contemplated hereby or which, if successfully asserted, would, in
the reasonable judgment of Company, individually or in the aggregate, otherwise
have a Material Adverse Effect on Parent’s business, financial condition,
prospects, assets or operations or prevent or delay the consummation of the
transactions contemplated by this Agreement.

6.7

Legislation.  No Law will have been enacted which prohibits, restricts or delays
the consummation of the transactions contemplated hereby or any of the
conditions to the consummation of such transactions.  




6.8

Dissenters’ Rights Valuation Rights of Company.  Parent shall be deemed to be a
third party beneficiary to all agreements, arrangements or understandings with
Company Shareholders that limit the fair market value of Company Shareholders
exercising or being determined to have exercised applicable Dissenters’ Rights
hereunder or otherwise to the amount or amounts paid by such Company
Shareholders for their respective Company Common Stock, together with applicable
interest on such amounts.








21







--------------------------------------------------------------------------------



6.9

Appropriate Documentation.  Company will have received, in a form and substance
reasonably satisfactory to Company, dated the Closing Date, all certificates and
other documents, instruments and writings to evidence the fulfillment of the
conditions set forth in this Article 6 as Company may reasonably request, along
with duly executed copies of the Transaction Documents by the Parties.

ARTICLE 7

TERMINATION AND ABANDONMENT




7.1

Termination by Mutual Consent.  This Agreement may be terminated at any time
prior to the Closing by the written consent of Company and Parent.

7.2

Termination by Either Company or Parent.  This Agreement may be terminated by
either Company or Parent if the Closing is not consummated by the Termination
Date (provided that the right to terminate this Agreement under this Section 7.2
will not be available to any Party whose failure to fulfill any obligation under
this Agreement has been the cause of or resulted in the failure of the Closing
to occur on or before such date).

7.3

Termination by Parent.  This Agreement may be terminated at any time prior to
the Closing by Parent if any of the conditions provided for in Article 5 have
not been met or waived by Parent in writing prior to the Closing.

7.4

Termination by the Company.  This Agreement may be terminated prior to the
Closing by action of Company if any of the conditions provided for in Article 6
have not been met or waived by Company in writing prior to the Closing.

7.5

Procedure and Effect of Termination.  In the event of termination of this
Agreement and abandonment of the transactions contemplated hereby by Company or
Parent pursuant to this Article 7, written notice thereof will be given to all
other Parties and this Agreement will terminate and the transactions
contemplated hereby will be abandoned, without further action by any of the
Parties hereto. If this Agreement is terminated as provided herein:

(a)

Each of the Parties will, upon request, redeliver all documents, work papers and
other material of the other Parties relating to the transactions contemplated
hereby, whether obtained before or after the execution hereof, to the Party
furnishing the same;

(b)

No Party will have any liability for a breach of any representation, warranty,
agreement, covenant or the provision of this Agreement, unless such breach was
due to a willful or bad faith action or omission of such Party or any
representative, agent, employee or independent contractor thereof; and

(c)

All filings, applications and other submissions made pursuant to the terms of
this Agreement will, to the extent practicable, be withdrawn from the agency or
other person to which made.





22







--------------------------------------------------------------------------------

 

ARTICLE 8

MISCELLANEOUS PROVISIONS




8.1

Expenses.  Parent and Company will each bear their own costs and expenses
relating to the transactions contemplated hereby, including without limitation,
fees and expenses of legal counsel, accountants, investment bankers, brokers or
finders, printers, copiers, consultants or other representatives for the
services used, hired or connected with the transactions contemplated hereby.

8.2

Survival.  The representations and warranties of the Parties shall survive the
Closing for a period of one (1) year.

8.3

Amendment and Modification.  Subject to applicable Law, this Agreement may be
amended or modified by the Parties hereto at any time with respect to any of the
terms contained herein; provided, however, that all such amendments and
modifications must be in writing duly executed by all of the Parties hereto.

8.4

Waiver of Compliance; Consents.  Any failure of a Party to comply with any
obligation, covenant, agreement or condition herein may be expressly waived in
writing by the Party entitled hereby to such compliance, but such waiver or
failure to insist upon strict compliance with such obligation, covenant,
agreement or condition will not operate as a waiver of, or estoppel with respect
to, any subsequent or other failure.  No single or partial exercise of a right
or remedy will preclude any other or further exercise thereof or of any other
right or remedy hereunder. Whenever this Agreement requires or permits the
consent by or on behalf of a Party, such consent will be given in writing in the
same manner as for waivers of compliance.

8.5

No Third Party Beneficiaries.  Nothing in this Agreement will entitle any person
or entity (other than the Parties hereto and his, her or its respective
successors and assigns permitted hereby) to any claim, cause of action, remedy
or right of any kind.

8.6

Notices.  All notices, requests, demands and other communications required or
permitted hereunder will be made in writing and will be deemed to have been duly
given and effective: (i) on the date of delivery, if delivered personally;
(ii) on the earlier of the fourth (4th) day after mailing or the date of the
return receipt acknowledgement, if mailed, postage prepaid, by certified or
registered mail, return receipt requested; or (iii) on the date of transmission,
if sent by facsimile, telecopy, telegraph, telex or other similar telegraphic
communications equipment, or to such other person or address as the Company will
furnish to the other Parties hereto in writing in accordance with this Section
8.6.

If to Company or Company Majority Shareholders Prior to the Merger:

With a copy to:

ANEW LIFE, INC.

Randy Pearson, President

4626 North 300 West, Suite 365

Provo, Utah  84604

Leonard W. Burningham, Esq.

455 East 500 South, Suite 205

Salt Lake City, Utah  84111

Facsimile No.:  801-355-7126

  

      





23







--------------------------------------------------------------------------------

or to such other person or address as either Company or Company Shareholders
will furnish to the other Parties hereto in writing in accordance with this
Section 8.6.




If to Parent or Merger Subsidiary Prior to the Merger:

With a copy to:

Java Express, Inc.

Jonathan Craig Moffitt, President

4626 North 300 West, Suite 375

Provo, Utah  84604

Leonard W. Burningham, Esq.

455 East 500 South, Suite 205

Salt Lake City, Utah  84111

Facsimile No.:  801-355-7126

  

     

or to such other person or address as Parent will furnish to the other Parties
hereto in writing in accordance with this Section 8.6.  




8.7

Assignment.  This Agreement and all of the provisions hereof will be binding
upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder will be assigned (whether
voluntarily, involuntarily, by operation of law or otherwise) by any of the
Parties hereto without the prior written consent of the other Parties.

8.8

Governing Law.  This Agreement and the legal relations among the Parties hereto
will be governed by and construed in accordance with the internal substantive
laws of the State of Utah (without regard to the laws of conflict that might
otherwise apply) as to all matters, including without limitation matters of
validity, construction, effect, performance and remedies.

8.9

Counterparts.  This Agreement may be executed simultaneously in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

8.10

Headings.  The table of contents and the headings of the sections and
subsections of this Agreement are inserted for convenience only and will not
constitute a part hereof.

8.11

Entire Agreement.  This Agreement, the Disclosure Schedules and the exhibits and
other writings referred to in this Agreement or in the Disclosure Schedules or
any such exhibit or other writing are part of this Agreement, together they
embody the entire agreement and understanding of the Parties hereto in respect
of the transactions contemplated by this Agreement and together they are
referred to as this Agreement or the Transaction Documents.  There are no
restrictions, promises, warranties, agreements, covenants or undertakings, other
than those expressly set forth or referred to in this Agreement.  This Agreement
supersedes all prior agreements and understandings between the Parties with
respect to the transaction or transactions contemplated by this Agreement.
 Provisions of this Agreement will be interpreted to be valid and enforceable
under applicable Law to the extent that such interpretation does not materially
alter this Agreement; provided, however, that if any such provision becomes
invalid or unenforceable under applicable Law such provision will be stricken to
the extent necessary and the remainder of such provisions and the remainder of
this Agreement will continue in full force and effect.





24







--------------------------------------------------------------------------------



8.12

Definition of Material Adverse Effect.  “Material Adverse Effect” with respect
to a Party means a material adverse change in or effect on the business,
operations, financial condition, properties or liabilities of that Party taken
as a whole; provided, however, that a Material Adverse Effect will not be deemed
to include (i) changes as a result of the announcement of this transaction or
related transactions contemplated herein, (ii) events or conditions arising from
changes in general business or economic conditions or (iii) changes in generally
accepted accounting principles.




(Signature Page Follows)








25







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.




JAVA EXPRESS, INC.




By:  /s/Jonathan Craig Moffitt

Jonathan Craig Moffitt, President

ANEW LIFE, INC.




By:  /s/Randy Pearson

        Randy Pearson, President

 

ANEWACQUISITION CORP.




By:  /s/Jonathan Craig Moffitt

        Jonathan Craig Moffitt, President







 








24




--------------------------------------------------------------------------------

EXHIBIT 2.1




Company Disclosure Schedule




2.2

Corporate Organization, Standing and Power




No exceptions.




2.3

Capitalization.




Common Stock:

50,000,000 shares, $0.001 par value.




Outstanding:

37,056,793 shares.




2.4

Authorization.




No exceptions.




2.5

Non-Contravention.




No exceptions.




2.6

Consents and Approvals.




No exceptions.




2.7

Financial Statements.




 No exceptions.




2.8

Absence of Undisclosed Liabilities.




No exceptions.




2.9

Absence of Certain Changes.




No exceptions.




2.10

Assets.




No exceptions.




2.11

Receivables and Payables.




No exceptions.








25







--------------------------------------------------------------------------------



2.12

Intellectual Property Rights.




No exceptions.




2.13

Litigation.




No exceptions.




2.14

Contracts and Commitments; No Default.




Engagement Letter with Leonard W. Burningham, Esq. dated March 19, 2013




Transfer Agreement between PCH Financial S.à r.l., a société à responsabilité
limitée incorporated and existing under the laws of the Grand Duchy of
Luxembourg (“PCH Financial”), the Seller; and the Company, the Buyer; in the
presence of TW Life VI S.à r.l., TW Life VII S.à r.l., TW Life VII S.à r.l., and
TW Life VIII S.à r.l., each a société à responsabilité limitée incorporated and
existing under the laws of the Grand Duchy of Luxembourg (individually and
together, “TW Life”);




Pledge Agreement between the Company as Pledgor; PCH Financial as Pledgee; and
TW Life; and




Secured Promissory Note between the Company as Debtor and PCH Financial as
Creditor.




Structuring and Consulting Agreement with Europa Settlement Advisors Ltd. dated
March 14, 2013.




2.15

Compliance with Law; Permits and Other Operating Rights.




No exceptions.




2.16

Brokers.




None.




2.17

Issuance of Parent Common Stock.




No exceptions.




2.18

Books and Records.




No exceptions.




2.19

Business Generally; Accuracy of Information.








26







--------------------------------------------------------------------------------

No exceptions.








27







--------------------------------------------------------------------------------

EXHIBIT 3.1




Parent Disclosure Schedule




3.1

Disclosure Schedule.




3.2

Corporate Organization, Standing and Power




No exceptions.




3.3

Authorization




No exceptions.




3.4

Capitalization




Authorized:

Common:

50,000,000 at $0.001 par value




Preferred:

10,000,000 at $0.001 par value




Outstanding:

Common:

3,760,072




Issued in Merger:

          37,056,793




Total Outstanding:

          40,816,865




3.5

Non-Contravention




No exceptions.




3.6

Consents and Approvals




No exceptions.




3.7

Valid Issuance




No exceptions.




3.8

Financial Statements




No exceptions.




3.9

No Liabilities




No exceptions.








28







--------------------------------------------------------------------------------



3.10

No Assets




No exceptions.




3.11

Absence of Certain Changes




No exceptions.




3.12

Litigation




No exceptions.




3.13

Contracts and Commitments; No Default




Engagement Letter of Leonard W. Burningham, Esq. dated March 18, 2013.




3.14

No Broker or Finder




No exceptions.




3.15

Intercompany And Affiliate Transactions; Insider Interests




No exceptions.




3.15

Business Generally; Actually of Information.




No exceptions.




3.16

SEC Reports and Registration Statements.




No exceptions.











29







--------------------------------------------------------------------------------

EXHIBIT 5.4(c)




FOUNDING COMPANY SHAREHOLDERS’ REPRESENTATIONS AND WARRANTIES




THE MERGER HAS BEEN APPROVED BY THE COMPANY MAJORITY SHAREHOLDERS, AND NO OTHER
VOTES ARE REQUIRED OR NECESSARY TO COMPLETE THE MERGER.  YOU ARE ENTITLED TO
DISSENTERS’ RIGHTS ON THE EFFECTIVE DATE OF THE MERGER UNDER THE UTAH ACT, AND
YOUR VOTE IN FAVOR OF THE MERGER WILL EXTINGUISH THOSE RIGHTS.  THIS EXHIBIT IS
NOTICE OF THE APPROVAL OF THE MERGER BY THE REQUIRED NUMBER OF SHARES OF COMPANY
COMMON STOCK UNDER THE UTAH ACT; BY THE TERMS OF THE MERGER AGREEMENT, YOU WILL
BE DEEMED TO HAVE ELECTED TO HAVE EXERCISED SUCH DISSENTERS’ RIGHTS IF YOU FAIL
TO EXECUTE AND DELIVER THIS EXHIBIT TO PARENT WITHIN THIRTY (30) DAYS OF THE
EFFECTIVE DATE OF THE MERGER.




It is unlawful to use the confidential information disclosed in Exhibit A to
purchase or sell securities of Java Express until there has been a public
disclosure of the Merger; and any such use or other disclosure of the
confidential information to anyone prior to any such public announcement may
subject the using party to treble damages and criminal penalties under federal
and state securities laws, rules and regulations, including Securities and
Exchange Commission Rule 10b-5.







KNOW ALL BY THESE PRESENTS:




In consideration of and as a condition of the closing (the “Closing”) of the
Agreement and Plan of Merger (the “Merger”) between Java Express, Inc., a Nevada
corporation (“Parent”), Anew Acquisition Corp., a Utah corporation and
wholly-owned subsidiary of Parent (“Merger Subsidiary”), and ANEW LIFE, INC., a
Utah corporation (“Company”) (the “Merger Agreement”), by which Merger
Subsidiary shall merge with and into Company and Company Shareholders shall
exchange their respective Company Common Stock for Parent Common Stock
(respectively, the “Exchange” and the “Merger Consideration”), the undersigned
founding Company Shareholder (a “Company Shareholder”), with the understanding
that all capitalized terms not otherwise defined herein will have the same
meanings ascribed to those terms in the Merger Agreement or related instruments
executed and delivered in connection with the Merger (the “Transaction
Documents”), and with the further understanding that these representations,
warranties and covenants are in addition to all representations, warranties,
covenants and conditions  contained in the Transaction Documents, hereby
represents, warrants and covenants to Parent, Merger Subsidiary and Company; and
also, with the further understanding that Parent will issue 37,056,793 shares of
its common stock (“Parent Common Stock”) in exchange for all of the outstanding
shares of Company Common Stock.  There would be  40,816,865 outstanding shares
of Parent Common Stock; current Parent stockholders would own 3,760,072 of these
shares or approximately 9.2% of the outstanding voting securities of the
combined companies (the “Reorganized Parent”), and current Company Shareholders
would own approximately 37,056,793 of these shares or approximately 90.7% of
these outstanding voting securities, approximately 81.5% of which would be owned
by Company





30







--------------------------------------------------------------------------------

founders. Company Shareholders will experience an immediate stock dilution of
9.24% by reason of the Closing of the Merger.




1.

Access.  Company Shareholder has received copies of or full access to:




(i)

The Merger Agreement, which includes, but is not limited to Parent Disclosure
Schedule, Company Disclosure Schedule and all Exhibits and Schedules made a part
thereof (Exhibit A” hereto);  




(ii)

Dissenters’ Rights Statutes of the Utah Revised Business Corporation Act
(respectively, the “Dissenters’ Rights Statutes” and the “Utah Act”) (“Exhibit
B” hereto);




(iii)

Parent reports and registration statements filed under Section 13 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), with the
Securities and Exchange Commission (the “SEC”) during the past twelve (12)
months (“Parent Reports and Registration Statements”) at www.sec.gov, or by
requesting a copy of Parent Reports and Registration Statements from Parent, if
Company Shareholder does not have Internet access or was not otherwise able to
view Parent Reports and Registration Statements;




(iv)

All information about Company (“ANEW”) business prospects, business, management,
financial information or otherwise, from Company and its management, with Parent
(“Java”) having no responsibility for such information whatsoever;




(v)

Parent and Company directors, executive officers, legal counsel and accountants,
to the extent requested, and has had the opportunity to ask questions of such
persons and has received answers to all such questions posed to such persons,
who can be contacted through:




If to Parent or Merger Subsidiary Prior to the Merger:

 

Java Express, Inc.

Jonathan Craig Moffitt, President

4626 North 300 West, Suite 375

Provo, Utah  84604

Telephone No.:

Facsimile No.:

Leonard W. Burningham, Esq.

455 East 500 South, Suite 205

Salt Lake City, Utah  84111

Telephone No. 801-363-7411

Facsimile No.:  801-355-7126








31







--------------------------------------------------------------------------------




If to Company or Company Majority Shareholders Prior to the Merger:

 

ANEW LIFE, INC.

Randy Pearson, President

4626 North 300 West, Suite 365

Provo, Utah  84604

Telephone No.:

Facsimile No.:

Leonard W. Burningham, Esq.

455 East 500 South, Suite 205

Salt Lake City, Utah  84111

Telephone No. 801-363-7411

Facsimile No.:  801-355-7126




2.

Dissenters’ Rights.  Company Shareholder:




(i)

Has read and understands the Dissenters’ Rights Statutes, either singly or with
the aid of legal counsel or other personal representative;




(ii)

Understands that the Board of Directors of Company and Company Majority
Shareholder has approved the Merger in accordance with the Utah Act, and that as
a result thereof, Company Shareholder has a right to dissent to the Merger and
that (a) a vote in favor of the Merger will result in a waiver of Dissenters’
Rights under the Utah Act; and (b) a failure to execute and deliver this
instrument to Parent within the time and manner outlined above will
automatically result in the exercise of Dissenters’ Rights by such Company
Shareholder and that all Company Shareholders have agreed that the fair value
for Company Common Stock under Dissenters’ Rights shall be the amount paid to
Company for such Company Common Stock by the respective Company Shareholders,
without qualification or other valuation, which was a condition of the issuance
of such Common Stock by the Board of Directors of Company; and




(iii)

Desires to vote all Company Common Stock owned in favor of the Merger and hereby
waives and compromises or otherwise settles any applicable Dissenters’ Rights
under the Utah Act.




3.

Restricted Securities.  Company Shareholder:




(i)

Understand the meaning of “restricted securities” under SEC Rule 144, knows that
they are not freely tradeable and acknowledges that Parent Common Stock being
received under the Merger comprises “restricted securities,” without any
obligation on the part of Parent to register the resale of such Parent Common
Stock;








32







--------------------------------------------------------------------------------



(ii)

Acknowledges that Parent Common Stock is being received for “investment purposes
and not with a view toward further distribution”;




(iii)

Has a full and complete understanding of the phrase “for investment purposes and
not with a view toward further distribution”;




(iv)

Agrees that the stock transfer records of Parent shall reflect that Company
Shareholder has requested Parent not to effect any transfer of any stock
certificate representing any of such Parent Common Stock being acquired unless
an opinion of legal counsel to the effect that such Parent Common Stock may be
sold in accordance with applicable securities laws, rules and regulations shall
have been first obtained, and further understands that any such opinion must be
from legal counsel satisfactory to Parent and, regardless of any opinion, also
understand that the securities registration exemption covered by any such
opinion must in fact be applicable to such Parent Common Stock;




(v)

Represents that any investment in Company was “risk capital,” and that Company
Shareholder is fully capable of bearing the economic risks attendant to such
investment, without qualification;




(vi)

Acknowledges that the Parent Common Stock acquired by Company Shareholder is
subject to the terms and conditions of a Lock-Up/Leak-Out Agreement that Company
Shareholder is executing and delivering to Company and Parent as a further
condition to the execution and delivery of the Company Common Stock and the
Company Shareholder’s receipt of the Parent Common Stock under the Merger
Agreement; and




(vii)

Acknowledges that without approval of legal counsel for Parent, all of Parent
Common Stock to be issued and delivered to Company Shareholder shall be
represented by one certificate only, and that such certificate shall be
imprinted with the following legend or a reasonable facsimile thereof on the
front and reverse sides thereof:




The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), and may not be
sold or otherwise transferred unless compliance with the registration provisions
of such Securities Act has been made or unless availability of an exemption from
such registration provisions has been





33







--------------------------------------------------------------------------------

established, or unless sold pursuant to Rule 144 under the Securities Act.




These resale of these securities are subject to the terms and conditions of a
Lock-Up/Leak-Out Agreement dated as of January 31, 2013, a copy of which is on
file with the Company and its transfer agent.




4.

Accredited Investor.  Company Shareholder is an “accredited investor” as that
term is defined in SEC Rule 501 of Regulation D of the SEC, by virtue of any of
the following quoted provisions of such definition:




(d)

Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;  




(e)

Any natural person whose individual net worth, or joint net worth with the
person’s spouse, at the time of this purchase exceeds $1,000,000;*




(f)

Any natural person who had an individual net income in excess of $200,000 in
each of the two most recent fiscal years or joint income with the person’s
spouse in excess of $300,000 in each of those two years and has a reasonable
expectation of reaching the same income level in the current fiscal year.




*  The term “net worth” means the excess of total assets over total liabilities.
In computing net worth for the purpose of subsection (e), the value of the
investor’s principal residence must be excluded from the calculation of total
assets, and any mortgages and other indebtedness on such property can be
excluded from the calculation of total liabilities (except to the extent the
amount of such indebtedness exceeds the fair market value of the property, if
the lender has recourse to the investor for deficiencies).




5.

Minimum Holding Period of Parent Common Stock/Lock-Up Period. There is a minimum
holding period of Parent Common Stock being received under the Merger of the
greater of twelve (12) months from the Effective Date of the Merger or the
holding period required by SEC Rule 144(i), which required a minimum holding
period of at least twelve (12) months from the filing of the 8-K Current Report
referenced in paragraph 1(v) above, but with respect to the Lock-Up/Leak-Out
Agreement, the Lock-Up Period is a minimum of eighteen (18) months, and with a
Leak-Out Period of three (3) years thereafter.




6.

Ownership, Authorization and Execution.  Company Shareholder owns Company Common
Stock being exchanged for Parent Common Stock under the Merger, free and clear
of any liens or encumbrances, and is duly authorized and has the full power to
execute and deliver this instrument, without qualification, which such
instrument shall be binding upon Company Shareholder upon due execution and
delivery.








34







--------------------------------------------------------------------------------



7.

Lack of Claims Against Company.  Company Shareholder represents and warrants
that except for obligations of Company to Company Shareholder under written
agreements with Company or as otherwise disclosed in Company Disclosure Schedule
to the Merger Agreement (“Exhibit 2.1” thereto), Company Shareholder has no
claims of any kind against Company, known or unknown, and to the extent that any
such other claims exist or are hereafter discovered, such claims are hereby
compromised and settled.




IN WITNESS WHEREOF, the undersigned Company Shareholder has executed and
delivered this instrument on the date indicated opposite such Company
Shareholder’s name.







Date: March 29, 2013

  /s/Mitchell D. Burton for ZOE, LLC________

Company Shareholder Signature (title if any)

or Representative Capacity




____________________________________

Print Name




____________________________________

Street Address




____________________________________

City, State and Zip Code or Country




35




--------------------------------------------------------------------------------







Date: March 29, 2013

  /s/Kraig Higginson for Eclipse Fund, LLC____

Company Shareholder Signature (title if any)

or Representative Capacity




____________________________________

Print Name




____________________________________

Street Address




____________________________________

City, State and Zip Code or Country




36




--------------------------------------------------------------------------------





Date: March 29, 2013

 /s/Ty Mattingly for Primary Colors, LLC______

Company Shareholder Signature (title if any)

or Representative Capacity




____________________________________

Print Name




____________________________________

Street Address




____________________________________

City, State and Zip Code or Country




37




--------------------------------------------------------------------------------





Date: March 29, 2013

  /s/Mitchell D. Burton for Radiant Life, LLC___

Company Shareholder Signature (title if any)

or Representative Capacity




____________________________________

Print Name




____________________________________

Street Address




____________________________________

City, State and Zip Code or Country




38




--------------------------------------------------------------------------------





Date: March 29, 2013

  /s/S. Blatter for Peoples Philanthropic, LLC___

Company Shareholder Signature (title if any)

or Representative Capacity




____________________________________

Print Name




____________________________________

Street Address




____________________________________

City, State and Zip Code or Country




39




--------------------------------------------------------------------------------





Date: March 29, 2013

  /s/Summit Trustees PPLC for Smartrade

                                                                                   
Consulting, Inc.__

Company Shareholder Signature (title if any)

or Representative Capacity




____________________________________

Print Name




____________________________________

Street Address




____________________________________

City, State and Zip Code or Country




40




--------------------------------------------------------------------------------





Date: March 29, 2013

  /s/Kelly Trimble for Noel Investments, Ltd.___

Company Shareholder Signature (title if any)

or Representative Capacity




____________________________________

Print Name




____________________________________

Street Address




____________________________________

City, State and Zip Code or Country




41




--------------------------------------------------------------------------------





Date: March 29, 2013

  /s/Summit Trustees PPLC for Dynamo        

                                                                                   
Holdings Business, Inc._

Company Shareholder Signature (title if any)

or Representative Capacity




____________________________________

Print Name




____________________________________

Street Address




____________________________________

City, State and Zip Code or Country

42




--------------------------------------------------------------------------------








Date: March 29, 2013

  /s/Mark Sansom for Bombay Investments____

Company Shareholder Signature (title if any)

or Representative Capacity




____________________________________

Print Name




____________________________________

Street Address




____________________________________

City, State and Zip Code or Country




43




--------------------------------------------------------------------------------





Date: March 29, 2013

  /s/Ty Mattingly for North Shore Foundation,

                                                                                   
LLP

Company Shareholder Signature (title if any)

or Representative Capacity




____________________________________

Print Name




____________________________________

Street Address




____________________________________

City, State and Zip Code or Country








44





